1. A ground of a motion for new trial complaining of the admission in evidence of "all of the receipts being held by Ozella Smith, being signed by Miss Ina Alston for W. G. Turpin   Company, and receipts signed by Miss Ina Alston for no specified reason," no receipts being set forth or otherwise described or specified, does not adequately present any question for decision.
2. In a suit to enjoin a sale under a power in a security deed, it will not require the grant of a new trial that the court permitted a witness to identify another security deed given to a stranger, and allowed its introduction in evidence over the objection then and there made that the evidence was prejudicial and hurtful to the movant, for the reason that it confused the minds of the jury, and was misleading; it affirmatively and sufficiently appearing that the court admitted the evidence for a limited purpose only, and no copy of the court's instructions to the jury being contained in the record; and the objection being too vague and indefinite to present any question for decision.
3. The evidence on the controlling issues was in sharp conflict. The verdict was supported, and there was no abuse of discretion in refusing to grant a new trial on the general grounds.
Judgment affirmed. All the Justicesconcur.
                       No. 13656. APRIL 16, 1941.
A petition was filed by Ozella Smith against Ina Alston, seeking to enjoin the defendant from selling certain described realty under the power of sale contained in a security deed executed by the plaintiff to secure the payment of her promissory note given to the defendant. Petitioner alleged, that the indebtedness to secure which the security deed was given was paid in the years 1929, 1930, and 1931, in small sums, "with a possible exception of a few dollars past-due interest;" that petitioner has in her possession receipts from the defendant showing this to be true; that she had asked for an accounting, but this was declined by the defendant; and she alleged that she was ready and willing to pay to defendant whatever sum may be due on said indebtedness, if any, and prayed that the proposed sale by the defendant be enjoined. The defendant answered, denying that the debt had been paid in full, and denying that her attorney had declined an accounting; admitted a tender by the plaintiff of $25 as final payment of the debt, and averred that defendant was ready and willing, and was at the time of plaintiff's offer, ready to accept that which was due her, but not to accept less. On the trial the jury returned a verdict in favor of *Page 43 
the plaintiff. The defendant's motion for new trial contained exceptions to the admission of evidence over her objection that such evidence was immaterial, prejudicial, and tended to confuse the minds of the jurors. The court overruled the motion, and the defendant excepted.